ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/11/2020 have been fully considered but they are not persuasive. 
Regarding Price et al. (US 8302405; hereinafter: “Price”), the Applicant’s position is that Price does not disclose the electric machine (25, 22) is at least partially inward of the core air flowpath along the radial direction as claimed (Page 3-5 of the Applicant’s Remarks filed on 05/11/2020). The Applicant argues that “by stating that i) the device 22 receives power from a shaft 24, and that ii) the shaft 24 can be connected to the device 22, Price explicitly indicates that the shaft 24 is not part of the device 22” (Page 5 of the Applicant’s Remarks filed on 05/11/2020). The Examiner has considered the Applicant’s positon; however, respectfully disagrees. 
As noted by the Applicant, Price discloses “device 22 is in the form of an electric power generator 25 with generator rotor 23 being driven by shaft 24…shaft 24 mechanically couples the device 22 to the gas turbine engine equipment 26, and provides rotational power to the device 22.  Shaft 24 can be directly mechanically connected to the device 22 or can be coupled through one or more gear boxes, clutches, torque converters, transmissions, or a different mechanical linkage as would occur to those skilled in the art,” (Col. 2, ll. 38-47; Fig. 1). The electric power generator of Price includes components which are also disclosed in the Applicant’s electric 
Regarding Sheridan et al. (US 20150377142; hereinafter: “Sheridan ‘142”), the Applicant’s position is that “a bearing 74 disposed between the transition duct 66 and the clutch 16, such that the low pressure shaft 22 is freely rotatable with respect to the transition duct 66. Therefore, the clutch 16 cannot prevent the low pressure shaft 22 from rotating in a direction opposite the first direction, as required by claims 7 and 19” (Page 7 of the Applicant’s Remarks filed on 05/11/2020). The Applicant also argues that both Price and Sheridan ‘142 fails to provide the motivation of combine (Page 7 of the Applicant’s Remarks filed on 05/11/2020). The Examiner has considered the Applicant’s positon; however, respectfully disagrees. 
The Applicant’s invention uses a one-way sprag clutch and Sheridan ‘142 teaches a one-way sprag clutch. By definition, a sprag clutch transmits rotation from the clutches, torque converters, transmissions, or a different mechanical linkage as would occur to those skilled in the art. The specific implementation of the shaft coupling typically varies with the nature of the device 22.” (Col. 2, ll. 38-47; Fig. 1).” Therefore, Price as modified by Sheridan ‘142 discloses the claims 7 and 19 as currently presented by the Applicant. 


/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799